Opinion issued July 24, 2014




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                               NO. 01-14-00009-CR
                           ———————————
                   MARIO ELLIOTT YOUNG, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 239th District Court1
                         Brazoria County, Texas
                       Trial Court Case No. 69418


                         MEMORANDUM OPINION

     Appellant, Mario Elliott Young, timely appealed from his conviction for

aggravated assault. See TEX. PENAL CODE ANN. § 22.02(a)(2) (West Supp. 2011).


1
     Counsel for Appellant: Phillip Morin
     Counsel for Appellee: Travis Townsend, Brazoria DA's office
     Trial court Judge: Hon. Patrick Sebesta
When no brief was timely filed, we abated the case for a trial court hearing to

determine indigence matters and appointment of counsel on appeal. On April 14,

2014, the court reporter filed a transcript of the abatement hearing held April 11,

2014. During the hearing, Young indicated he does not wish to pursue his appeal:

              THE COURT: Do you still wish to pursue your appeal in this
      case?
             THE DEFENDANT: Not in that matter, no, sir.
             THE COURT: Pardon?
             THE DEFENDANT: Not in that matter, no, sir.
             THE COURT: Okay. Then I think that makes the other
      questions moot. You understand you do have the right to continue
      with your appeal?
             THE DEFENDANT: Yes, sir.
             THE COURT: All right. And you’re telling me that at least
      this appeal that’s been initiated pursuant under this cause number
      that’s in the First Court of Appeals in Houston right now, you don’t
      wish to continue that appeal. Is that right?
             THE DEFENDANT: That’s correct, sir.

      Although an updated certification of appellant’s right to appeal was not filed

with the supplemental record, the appellant clearly waived his right to appeal on

the record.

      A valid waiver of appeal prevents a defendant from appealing without the

trial court’s consent. Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App.

2003). A waiver of appeal made after sentence is imposed is valid. See Monreal,
99 S.W.3d at 618, 622; Moreno v. State, 327 S.W.3d 267, 268–69 (Tex. App.—

San Antonio 2010, no pet.); Delatorre v. State, 957 S.W.2d 145, 149 (Tex. App.—

Austin 1997, pet. ref’d).
                                         2
      Here, the record reflects that appellant waived the right to appeal after his

sentence was imposed. Because appellant waived his right of appeal after his

sentence was imposed, he has no right of appeal, and we must dismiss this appeal.

See TEX. R. APP. P. 25.2(d); Monreal v. State, 99 S.W.3d 615.

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3